DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference numeral “120” is not shown in the Figure 6 as discusses in the specification page 17, lines 19-24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially same shape, dimension and composition" in claims 1, 6 and 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 3, the phrase "approximately" renders the claim indefinite because it is unclear whether the reference hole is arranged at a center of the dummy glass substrate or near the center?  See MPEP § 2173.05(b) III.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2015-107510 (provided by the IDS), herein after JP’510 (Eng. Machine Translation).
JP-510 discloses a process of r forming a through-hole in a glass substrate using a laser beam includes: 
(a) a step for forming a plurality of through-holes in a dummy glass substrate under a first condition using a laser beam; 
(b) a step for subjecting the dummy glass substrate to heat treatment; 
(c) a step for grasping a deviation of the formation position of each through-hole before and after the step of (b);
correcting the deviation of the formation position grasped in the step in (c); and 
(e) a step for subjecting the glass substrate to heat treatment under the heat treatment condition applied to the step in (b) (see [0008]).
With regards to claim 4, JP-510 discloses the glass substrate is heated for 1 minutes to two hours at a range of 10 degree C [0010],[0090].
With regards to claim 7, JP-510 discloses the method of manufacturing an interposer [0012].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-510 as applied to claim 1 above.
JP-210 may not explicitly disclose including a reference hole (approximately at a center of the dummy glass substrate; and each of the irradiation target positions of the glass substrate with the laser is determined by using a correction coefficient recited in claim 2.
However, JP-510 disclose a similar process of forming through holes 285 on a  dummy glass substrate 230 and it appears at least one hole in the center of the substrate (see above; [0043],[0069] and Figure 3), which appears to be a reference hole, unless applicant shows on the contrary.
JP-510 disclose that a plurality of through holes are formed on the glass substrate for processing according to the "0 condition" which is applied when forming a through hole in the dummy glass substrate 230 on the dummy glass substrate. As a result, through holes can be formed in the glass substrate for processing in substantially the same manner as the through holes 285 formed in the dummy glass substrate 230 [0075]-[0076]. JP-510 also discloses that in the step of (d), the formation positions of the through-holes in the glass substrate are formed. When the amount of change in the position of the through hole of the dummy glass substrate before and after the heat treatment is Δ P (μ m) and the distance from the reference point of the dummy glass to the through hole before the heat treatment is d (μ m), it may be determined by using a correction coefficient α = 1 / (1 - (Δ P / d)) obtained from Δ P and d [0009];[0122] and aforesaid correction coefficient appears to reads to the claimed correction coefficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horiuchi (US 9,205,698) disclose a process of forming through-hole in a glass substrate by a laser beam.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713